

EXHIBIT 10.41







PURCHASE AND SALE AGREEMENT


between


EL PASO NATURAL GAS COMPANY, L.L.C.
(EPNG)


and


CADIZ, INC.
(Cadiz)












DATED: December 31, 2018
Retained Pipeline
 
Table of Contents
SECTION 1.
DEFINITIONS
2
 
1.1
Specific Definitions
2
 
1.2
Other Terms
5
 
1.3
Other Definitional Provisions
5
SECTION 2.
SALE OF THE RETAINED PIPELINE
6
 
2.1
Sale of Retained Pipeline
6
 
2.2
Title and Risk of Loss
6
SECTION 3.
PURCHASE PRICE
6
 
3.1
Purchase Price
6
 
3.2
Allocation of Purchase Price
6
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF EPNG
6
 
4.1
Organization and Good Standings
6
 
4.2
Corporate Authority:  Authorization of Agreement
6
 
4.3
No Broker
7
 
4.4
Governmental Approvals
7
 
4.5
No Other Representations or Warranties
7
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF CADIZ
7
 
5.1
Organization and Good Standings
7
 
5.2
Corporate Authority; Authorization of Agreement
7
 
5.3
No Violation
8
 
5.4
No Broker
8
 
5.5
Governmental Approval
8
SECTION 6.
DISCLAIMERS AND ACKNOWLEDGEMENTS
8
 
6.1
Title
8
 
6.2
Environmental Condition
8
 
6.3
Physical/Environmental Condition of the Retained Pipeline
8
 
6.4
Status of Permits/Licenses/Authorizations
9
 
6.5
Opportunity for Inspection
9
SECTION 7.
CLOSING
9
 
7.1
Closing Date
9

 
 
7.2
Deliveries by Cadiz
9
 
7.3
Deliveries by EPNG
9
 
7.4
Failure to Close
10
SECTION 8.
POST CLOSING COVENANTS
10
 
8.1
Right of First Refusal
10
 
8.2
Removal/Replacement of Signage
11
 
8.3
Restriction of Use of Retained Pipeline
11
 
8.4
Memorandum of Covenants
11
SECTION 9.
INDEMNIFICATION
11
 
9.1
Indemnification by EPNG
11
 
9.2
Indemnification by Cadiz
12
 
9.3
Limitation on Liability of EPNG
12
 
9.4
Limitation on Liability of Cadiz
12
 
9.5
Notices, Etc.
12
 
9.6
Right to Contest and Defend
13
 
9.7
Cooperation
14
  9.8  Right to Participate 14  SECTION 10.   TAX MATTERS 14   10.1  Transfer
Taxes and Recording Fees  14    10.2  Ad Valorem Taxes  14  SECTION 11.  
GENERAL PROVISIONS  14    11.1  Further Assurances  14    11.2  Expenses  14   
11.3  Notices  15    11.4  Governing Law  15    11.5  Entire Agreement  15   
11.6  Severability  16    11.7  Assignment:  Sucessors  16    11.8  Amendments: 
Waiver  16    11.9  Survival of Represnations, Warranties, Covenants and
Indemnities  16    11.10  Convenient Reference  17 

 
 

  11.11  No Third Party Beneficiaries  17    11.12  Counterparts/Facsimile
Signatures  17    11.13  Confidentiality  17 

EXHIBITS
Exhibit A - Description of Retained Pipeline
Exhibit B - Assignment, Bill of Sale and Deed
Exhibit C - Deed
Exhibit D - Form of Certificate of Non-Foreign Status
 
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT, dated as of December 31, 2018, is by and
between EL PASO NATURAL GAS COMPANY, L.L.C. a Delaware limited liability company
("EPNG"), whose address is 2 North Nevada, Colorado Springs, CO 80903 and CADIZ,
INC., a Delaware corporation ("Cadiz"), whose address is 550 South Hope Street,
Suite 2850, Los Angeles, CA 90017. EPNG and Cadiz may hereinafter be referred to
individually as a "Party" or collectively as the "Parties."
W I T N E S S E T H:
WHEREAS, in 2011 EPNG owned a former oil transmission pipeline and related real
property interests that were inactive and that commenced at a point in the
unincorporated community of Cadiz, in eastern San Bernardino County and
terminates at a point in the immediate vicinity of Wheeler Ridge; and
WHEREAS, the Parties executed an original Option Agreement for Purchase of Line
No. 1904 Facilities ("Option Agreement") on September 8, 2011; and
WHEREAS, the Parties executed a First Amendment to the Option Agreement for
Purchase of Line No. 1904 Facilities on February 8, 2012, and a Second Amendment
(the " Second Amendment") on December 7, 2012; and
WHEREAS, the Second Amendment revised the definition of the 1904 Pipeline to
include only that portion of the pipeline between a point near the
unincorporated community of Cadiz, in eastern San Bernardino County and a point
in the immediate vicinity of the City of Barstow at the intersection of Radio
Road and Irwin Road.  The remaining portion of the facilities that were
originally described as the 1904 Pipeline in the original Option Agreement was
re-defined as the "Retained Pipeline"; and
WHEREAS, the Second Amendment provided Cadiz an Option to acquire the Retained
Pipeline under certain defined circumstances; and
WHEREAS, the Parties executed a Third Amendment to the Option Agreement to
modify the schedule for the sale of the Retained Pipeline following the issuance
of a renewed right-of-way issued by the Bureau of Land Management; and
 WHEREAS, Cadiz has exercised its rights to purchase the Retained Pipeline, and
EPNG desires to sell all of its right, title and interest in the Retained
Pipeline to Cadiz; and
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
1
 
SECTION 1.  DEFINITIONS
1.1 Specific Definitions.  As used herein, the following terms shall have
meanings as defined below:
1904 Pipeline shall be that portion of the All American Pipeline and facilities,
inclusive of all real property, appurtenant easements, rights of way, permits
and fixtures, whatever they may be, as well as EPNG's interests in any fee or
leased property underlying such portion of the pipeline and facilities, located
within the State of California and commencing at a point near the beginning of
the 1904 Pipeline at a point in the unincorporated community of Cadiz, in
eastern San Bernardino County and terminating at a point in the immediate
vicinity of the City of Barstow at the intersection of Radio Road and Irwin
Road.  The portion of the All American Pipeline extending westward from that
point and terminating at a point near the unincorporated community of Wheeler
Ridge in Kern County, will hereinafter be referred to as the "Retained
Pipeline."  The Retained Pipeline shall not be considered a part of the 1904
Pipeline.
Agreement shall mean this Purchase and Sale Agreement, including the Exhibits
and Schedules attached hereto, as amended, modified, and supplemented from time
to time, which are hereby incorporated by this reference as if restated fully
herein.
Books and Records shall include all records relating directly to the 1904
Pipeline, Contracts, Permits or Real Property Interests, but shall not include
attorney-client privileged communications and/or any materials obtained by EPNG
under the terms of effective confidentiality and/or non-disclosure agreements.
Business Day shall mean Monday, Tuesday, Wednesday, Thursday and Friday, but
excluding Federal bank holidays.
Claims shall mean any demand, claim, loss, cost (including costs of defense,
attorney's and expert's fees), damage, expense, action, suit, Proceeding,
judgment and liability of any nature.
Close or Closing shall mean the closing of the sale of the Retained Pipeline to
Cadiz.
Closing Date shall mean the date on which Closing occurs in accordance with
Section 7.
Closing Year shall mean the calendar year in which the Closing occurs.
Conveyance Documents shall mean all deeds, bills of sale, assignments, grants
and other good and sufficient instruments of transfer, conveyance and
assignment, to effect or evidence the conveyance, assignment, transfer, and
delivery of the Retained Pipeline to Cadiz.
Disposition shall have the meaning set forth in Section 8.1.
Effective Time shall have the meaning set forth in Section 2.2.
Environment shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins, and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life, and any other environment medium
or natural resource.
2
 
Environmental Condition shall mean any on-site or off-site condition associated
with the Retained Pipeline which (i) constitutes a Release of a Hazardous
Material requiring Remediation under any applicable Environmental Law, (ii)
constitutes a violation of any applicable Environmental Law, or (iii) any
threatened Release which, if such threatened Release occurred, would likely
require Remediation under any applicable Law or likely constitute a violation of
any applicable Environmental Law.
Environmental Law shall mean any applicable federal, state, tribal or local
legal requirement that requires or relates to:
(a) Advising appropriate authorities, employees and the public of intended or
actual Releases of Hazardous Materials, violations of discharge limits or other
prohibitions;
(b) Preventing or reducing to acceptable levels the Release of Hazardous
Materials or other contaminants into the Environment;
(c) Reducing the quantities, preventing the Release or minimizing the hazardous
characteristics of wastes, substances or materials that are generated;
(d) Assuring that products are designed, formulated, packaged and used so that
they do not present unreasonable risk to human health or the Environment when
used or disposed of;
(e) Protecting natural resources, species or ecological amenities;
(f) Reducing to acceptable levels the risks inherent in the transportation of
Hazardous Materials; or
(g) Remediation of Hazardous Materials that have been released, preventing the
threat of Release, or paying the costs of such cleanup or prevention.
Such Environmental Laws shall include, without limitation: (i) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §§ 6901 et seq.; (ii) the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, 42 U.S.C. §§ 9601 et seq.; (iii) the Federal Water Pollution Control
Act (Clean Water Act), as amended, 33 U.S.C. §§ 1251 et seq.; (iv) the Safe
Drinking Water Act, as amended, 42 U.S.C. §§ 300f et seq.; (v) the Toxic
Substances Control Act, as amended, 15 U.S.C. §§ 2601 et seq.; (vi) the
Emergency Planning and Community Right-to-Know Act of 1986, as amended, 42
U.S.C. §§ 11001 et seq.; (vii) the National Environmental Policy Act, as
amended, 42 U.S.C. §§ 4321 et seq.; (viii) the Occupational Safety and Health
Act, as amended, 29 U.S.C. §§ 651 et seq.; (ix) the Pollution Prevention Act of
1990, as amended, 42 U.S.C. §§ 13101 et seq.; (x) the Oil Pollution Act of 1990,
as amended, 33 U.S.C. §§ 2702 et seq.; (xi) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §§ 1801 et seq.; (xii) the Clean Air
Act, as amended, 42 U.S.C. §§ 7401 et seq.; (xiii) the National Environmental
Policy Act, 42 U.S.C. 4321 et seq.; (xiv) the California Environmental Quality
Act, Cal. Pub. Resources Code §§ 21000 et seq.; (xv) any rules or regulations
promulgated under (i) through (xiv); and (xvi) any comparable tribal, state or
local statutes, ordinances, rules and regulations.
3
 
Governmental Authority shall mean any federal, state, local, foreign, tribal, or
other governmental or administrative authority or agency.
Hazardous Material shall mean any waste, Petroleum substance, pollutant,
contaminant or other substance or material, including any admixture or solution
thereof that is listed, defined, designated or classified pursuant to any
Environmental Law as being, for example, hazardous, radioactive, deleterious or
toxic.
Indemnified Party shall have the meaning set forth in Section 9.5.
Indemnifying Party shall have the meaning set forth in Section 9.5.
Law shall mean all applicable local, state, federal, tribal and foreign law and
rules, regulations, codes, and ordinances promulgated thereunder, including all
local, state, federal, tribal and foreign laws, rules, and regulations.
Lien shall mean any lien, claim, charge, encumbrance, mortgage, pledge, security
interest, equity, covenant, condition, or restriction.
Mountain Clock Time or MCT shall mean Mountain Standard Time (MST) except for
that period when daylight savings is in effect.  During this period, MCT shall
mean Mountain Daylight Time (MDT).  Unless otherwise stated, all times in this
Agreement are Mountain Clock Time.
Offer Notice shall have the meaning set forth in Section 8.1.
Offer Period shall have the meaning set forth in Section 8.1.
Offer Price shall have the meaning set forth in Section 8.1.
Party or Parties shall mean EPNG or Cadiz, or both, respectively.
Permit shall mean any license, permit, franchise, authority, consent, or
approval of a Governmental Authority relating directly to the Retained Pipeline.
Person shall mean any natural person, corporation, company, limited liability
company, partnership (general or limited), trust, joint venture, association,
joint stock company, trust, unincorporated organization, government (or agency
or political subdivision thereof), or any other entity or association recognized
by applicable Law.
Petroleum has the same definition as in the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. § 6901 et seq.
Proceeding shall mean any action, suit, claim, investigation, review, or other
proceeding, at law or in equity, before any federal, state, municipal, or other
governmental court, department, commission, board, bureau, agency, or other
instrumentality or any arbitrator, board of arbitration, or similar entity.
4
 
Purchase Offer shall have the meaning set forth in Section 8.1.
Purchase Price shall mean the total dollar amount payable by Cadiz to EPNG for
the Retained Pipeline as described in Section 3.1 of this Agreement.
Purchaser shall have the meaning set forth in Section 8.1.
Real Property Interests shall mean EPNG's interests in any fee or leased
property underlying the Retained Pipeline or any Right-of-Way pertaining to real
property underlying the Retained Pipeline and appurtenant fixtures, whatever
they may be, including the property interests to be conveyed, as described on
Exhibit A attached hereto.
Reasonable Efforts shall mean efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable delay or expense.
Release shall mean any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping or other releasing into or migrating within the
Environment, whether intentional or unintentional (including the abandonment or
discarding of barrels, containers, and other closed receptacles containing any
Hazardous Material).
Retained Pipeline shall mean that portion of the All American Pipeline and
facilities, inclusive of all appurtenant easements, rights of way and fixtures,
whatever they may be, as well as El Paso Natural Gas Company's interests in any
fee or leased property underlying such portion of the pipeline and facilities,
located within the State of California and commencing at a point in the
immediate vicinity of the City of Barstow at the intersection of Radio Road and
Irwin Road and extending westward from that point and terminating at a point
near the unincorporated community of Wheeler Ridge in Kern County.
Right-of-Way shall mean any right-of-way, easement, or prescriptive right that
pertains to real property underlying the Retained Pipeline.
Tax shall mean, as relating to the Retained Pipeline, any federal, state, or
local income tax, ad valorem tax, excise tax, sales tax, use tax, franchise tax,
real or personal property tax, transfer tax, gross receipts tax, or other tax,
assessment, duty, fee, levy, or other governmental charge, together with and
including without limitation, any and all interest, fines, penalties and
additions to tax resulting from, relating to, or incurred in connection with any
such tax or any contest or dispute thereof.
1.2 Other Terms.  Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.
1.3 Other Definitional Provisions.
(a) When used in this Agreement, the words "hereof," "herein," and "hereunder,"
and words of similar import shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
5
 
(b) The terms defined in the singular shall have a comparable meaning when used
in the plural and vice versa.
(c) Whenever a statement of fact is qualified by the term "known," "knowledge,"
"best knowledge," or similar term or phrase, it is intended to indicate actual
knowledge, obtained through a Party's Reasonable Efforts to ascertain the
factual basis of the statement.  Reasonable Efforts by the Party making such
statement shall include the interviewing of the Party's current officers,
directors, members, agents, contractors, or employees who, in the reasonable
exercise of the discretion of the Party making the statement, are most likely to
possess the facts being sought.  Where such interview(s) indicate that the facts
being sought are exclusively in the possession of a former officer, director,
member, agent, or employee of the Party, the Party shall make a Reasonable
Effort to contact such person(s) and obtain the facts being sought.
SECTION 2.  SALE OF THE RETAINED PIPELINE
2.1 Sale of Retained Pipeline.  At the Closing, EPNG shall sell, transfer and
deliver to Cadiz all of EPNG's right, title, and interest in the Retained
Pipeline, and Cadiz shall purchase and acquire from EPNG, all of EPNG's right,
title, and interest thereto.
2.2 Title and Risk of Loss.  Title and risk of loss with respect to the Retained
Pipeline shall pass to Cadiz at 5:00 p.m. Mountain Clock Time on the Closing
Date (the "Effective Time").
SECTION 3.  PURCHASE PRICE
3.1 Purchase Price.  The Purchase Price of the Retained Pipeline shall be Twenty
Million Dollars ($20,000,000.00), which shall be paid to EPNG in the form of an
initial payment of Two Million Dollars ($2,000,000) on the date of the execution
of this Purchase and Sale Agreement, and a further payment of Eighteen Million
Dollars ($18,000,000) at Closing.
3.2 Allocation of Purchase Price.  EPNG and Cadiz agree to allocate the Purchase
Price for federal, state and local Tax purposes to Class V Assets and to prepare
Form 8594 (Asset Acquisition Statement under Section 1060), in a manner
consistent therewith.  EPNG and Cadiz shall not take any position inconsistent
with such allocation upon examination of any Tax return, in any refund claim, in
any litigation, investigation or otherwise, unless required to do so by
applicable Law after notice to the other Party or with such other Party's prior
consent.
SECTION 4.  REPRESENTATIONS AND WARRANTIES OF EPNG
EPNG represents and warrants to Cadiz that the statements contained in this
section are true and correct as of the date of this Agreement and as of Closing
Date.
4.1 Organization and Good Standing.  EPNG is a limited liability company duly
organized, validly existing, and in good standing under the Laws of the State of
Delaware, with all necessary organizational power and authority to carry on its
business as presently conducted.
4.2 Corporate Authority: Authorization of Agreement.  EPNG has all requisite
power and authority to execute and deliver this Agreement, to consummate the
transactions contemplated hereby, and to perform all the terms and conditions
hereof to be performed by it.  The execution and delivery of this Agreement by
EPNG and the consummation of the transactions contemplated hereby have been duly
authorized and approved by all requisite company actions on the part of EPNG.
6
 
4.3 No Broker.  EPNG has not retained or employed any broker, finder, or similar
agent, or otherwise taken any action in connection with the negotiations
relating to this Agreement and the transactions contemplated hereby in a manner
so as to give rise to any legally justifiable claims against either of the
Parties for any brokerage commission, finder's fee, or other similar payment.
4.4 Governmental Approvals.  Except for any Real Property Interests which
require consent to assign, no consent, approval, waiver, order, or authorization
of, or registration, declaration, or filing with any Governmental Authority is
required to be obtained or made in conjunction with the execution and delivery
of this Agreement by EPNG or the consummation by EPNG of the transactions
contemplated hereby.  (This representation and warranty shall expire five (5)
years after the Closing.)
4.5 No Other Representations or Warranties.  Except for the representations and
warranties of EPNG in this Agreement, neither EPNG nor any other Person makes or
shall be deemed to have made any other representations or warranties on behalf
of EPNG, express or implied, and EPNG hereby disclaims any such representations
and warranties, whether by EPNG, any of EPNG's employees, agents, or
representatives, or any other Person.  EXCEPT AS SET FORTH IN THIS AGREEMENT,
THE RETAINED PIPELINE IS SOLD TO CADIZ "AS IS, WHERE IS" WITH ALL FAULTS. 
EXCEPT AS SPECIFICALLY SET FORTH HEREIN, EPNG HEREBY EXPRESSLY DISCLAIMS AND
NEGATES TO CADIZ AND ALL THIRD PERSONS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, DESIGN, PERFORMANCE, CONDITION, CERTIFICATE,
MAINTENANCE, OR SPECIFICATION.
SECTION 5.  REPRESENTATIONS AND WARRANTIES OF CADIZ
Cadiz represents and warrants to EPNG that the statements contained in this
section are true and correct as of the date of this Agreement and as of Closing
Date.
5.1 Organization and Good Standing.  Cadiz is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Delaware
with all necessary organizational power and authority to carry on its business
as presently conducted.
5.2 Corporate Authority; Authorization of Agreement.  Cadiz has all requisite
organizational power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform all the terms
and conditions hereof to be performed by it.  The execution and delivery of this
Agreement by Cadiz and the consummation of the transactions contemplated hereby
have been duly authorized and approved by all requisite organizational actions
on the part of Cadiz.
7
 
5.3 No Violation.  This Agreement and the execution and delivery hereof by Cadiz
does not, and the fulfillment and compliance with the terms and conditions
hereof, and the consummation of the transactions contemplated hereby will not:
(a) violate or conflict with any provision of the Articles of Incorporation or
Bylaws of Cadiz;
(b) violate or conflict with any provision of any Law or any judicial,
administrative or arbitration order, award, judgment, writ, injunction, or
decree applicable to or binding upon Cadiz.; or
(c) conflict with or result in a breach of, constitute a default under (whether
with notice or lapse of time or both), or accelerate or permit the acceleration
of performance required by, or require any consent or approval under any Law,
order, judgment, decree, Permit, or contract to which Cadiz is a party or by
which it is bound or to which any of its properties is subject.
5.4 No Broker.  Cadiz has not retained or employed any broker, finder, or
similar agent, or otherwise taken any action in connection with the negotiations
relating to this Agreement and the transactions contemplated hereby in a manner
so as to give rise to any legally justifiable claims against either of the
Parties for any brokerage commission, finder's fee, or other similar payment.
5.5 Governmental Approval.  No consent, approval, waiver, order, or
authorization of, or registration, declaration, or filing with any Governmental
Authority is required to be obtained or made in connection with the execution
and delivery of this Agreement by Cadiz or the consummation by Cadiz of the
transactions contemplated hereby.  (This representation shall expire five (5)
years after the Closing.)
SECTION 6.  DISCLAIMERS AND ACKNOWLEDGEMENTS
6.1 Title.  Title to the Retained Pipeline is being conveyed herein by
assignment without warranty of Title.
6.2 Environmental Condition.  AT CLOSING CADIZ EXPRESSLY ASSUMES ALL
ENVIRONMENTAL LIABILITIES UNDER ANY ENVIRONMENTAL LAW WITH RESPECT TO THE
RETAINED PIPELINE, AND RELEASES EPNG FROM SAME.
6.3 Physical/Environmental Condition of the Retained Pipeline.
(a) Cadiz has investigated and/or inspected the Retained Pipeline and is
familiar and satisfied with the physical and environmental condition of the
Retained Pipeline.  Cadiz has made its own determination of the merchantability,
quality and environmental condition of the Retained Pipeline and its suitability
and fitness for any particular purpose of use.  Cadiz acknowledges that the
Retained Pipeline has previously been used for the transport of crude oil and
that Hazardous Materials may have been transported in the Retained Pipeline and
that releases of Hazardous Materials could have occurred in connection with such
operations.
8
 
(b) Cadiz specifically acknowledges the Retained Pipeline may contain Hazardous
Materials and that special procedures may be required for the removal and
disposal of certain Hazardous Materials.
(c) Cadiz acknowledges that EPNG is making no warranty or representation
regarding the physical and/or environmental condition of the Retained Pipeline
and that following the Closing, EPNG will have no obligation to undertake or
participate in any repair, alteration, remediation or other work with regard to
the Retained Pipeline.
6.4 Status of Permits/Licenses/Authorizations.  Cadiz has reviewed the available
Permits, Licenses and Authorizations that EPNG currently holds with respect to
the Retained Pipeline.  Cadiz acknowledges that EPNG is making no warranty or
representations regarding the sufficiency or adequacy of such Permits, Licenses
and/or Authorizations for the operations of the Retained Pipeline for its
current or any anticipated use.  EPNG will have no obligation to acquire any
Permit, License or Authorization to permit the operation of the Retained
Pipeline.  Cadiz acknowledges that its compliance with any applicable
Governmental Agency regulatory requirements, including obtaining any required
permits or compliance with NEPA or CEQA or other state and federal environmental
statute, may be required to use the Retained Pipeline to convey water, recycled
water, waste water and brine (hereinafter "Water").
6.5 Opportunity for Inspection.  Cadiz acknowledges that prior to Closing, EPNG
has provided Cadiz with satisfactory opportunities to inspect the Retained
Pipeline and the Books and Records relating thereto.
SECTION 7.  CLOSING
7.1 Closing Date.  The Closing of the transaction contemplated by this Agreement
shall occur in the manner described in the Third Amendment to the Option
Agreement which is attached hereto as an Addendum to this Purchase and Sale
Agreement, and the terms of which are incorporated herein by this reference. 
Closing shall take place on or before 30 days following the date that EPNG
provides written notice to Cadiz that the BLM has issued a renewed right-of-way
for the Retained Pipeline (and other portions of the former oil transmission
pipeline that includes the Retained Pipeline, the 1904 Pipeline and other
portions that have been converted to natural gas transmission purposes as part
of the EPNG natural gas pipeline system.  Closing shall occur at the offices of
EPNG in Colorado Springs, Colorado.
7.2 Deliveries by Cadiz.  At the Closing, Cadiz shall deliver the Eighteen
Million Dollar ($18,000,000) final portion of the Purchase Price to EPNG, all
other amounts due having previously been paid to EPNG.
7.3 Deliveries by EPNG.  At the Closing, EPNG shall deliver to Cadiz:
(a) A duly executed Assignment, Bill of Sale and Conveyance, substantially in
the form attached hereto as Exhibit B;
9
 
(b) Duly executed Deed(s), substantially in the form attached hereto as Exhibit
C;
(c) The Books and Records; and
(d) A properly executed certificate of non-foreign status in accordance with
Treas. Reg. §1.1445-2(b), which shall be substantially in the form of Exhibit D
to this Agreement, certifying under penalties of perjury that EPNG is not a
foreign person within the meaning of section 1445(f) of the Internal Revenue
Code of 1986 and Treas. Reg. §1.1445-2(b).
7.4 Failure to Close.  There will be an excused failure to close if: (i) BLM's
conditions of approval materially change the existing right of way or establish
conditions that uniquely restrain the use of the Retained Pipeline; or (ii)
Cadiz, in its reasonable discretion determines that the BLM is unlikely to
approve the renewal application within a time frame that will enable Cadiz' use
for the intended purpose of conveying water by Cadiz.  In the event there is an
excused failure to close, the initial payment of $2,000,000 to EPNG will be
nonrefundable and Cadiz acknowledges that the excused failure to close is not a
breach of this Option Agreement.
SECTION 8.  POST CLOSING COVENANTS
8.1 Right of First Refusal.  Cadiz agrees that it will not sell or otherwise
dispose of all or part of the Retained Pipeline for a use other than the
conveyance of Water (a "Disposition") without having first complied with the
following requirements of this Section 8.1:
(a) No Disposition may be made under this Section 8.1 unless Cadiz has received
a bona fide written offer (the "Purchase Offer") from a prospective purchaser
(the "Purchaser") to purchase the Retained Pipeline, or any portion thereof, for
a purchase price (the "Offer Price") denominated and payable in United States
Dollars, and which shall not be comprised of any other form(s) of consideration,
which offer shall be in writing signed by the Purchaser and shall be irrevocable
for a period ending no sooner than the Business Day following the end of the
Offer Period (hereafter defined).
(b) Prior to making any Disposition which is subject to this Section 8.1, Cadiz
shall give to EPNG written notice (the "Offer Notice") which shall include a
copy of the Purchase Offer and an offer to sell the Retained Pipeline, or the
applicable portion thereof, to EPNG for an amount that is equal to the lesser of
the Offer Price or the Purchase Price established in Section 3.1 of this
Agreement, and in accordance with the same terms those contained in the Purchase
Offer.
(c) The offer to EPNG shall be irrevocable for a period ending at 5:00 p.m.
Mountain Clock Time on the thirtieth (30th) Day following the Day the Offer
Notice is delivered (the "Offer Period").
(d) In the event that EPNG does not accept the offer as to all of the Retained
Pipeline, or the applicable portion thereof that is the subject of the Purchase
Offer, Cadiz shall be free to sell to the Purchaser only that portion of the
Retained Pipeline not accepted by EPNG in accordance with the terms and
conditions of this Section 8.1.
10
 
(e) In the event that the offer to sell the Retained Pipeline, or the applicable
portion thereof, is accepted by EPNG, the closing date of the sale shall take
place within thirty (30) Days after the offer is accepted or, if later, the date
of the closing set forth in the Purchase Offer.  Cadiz and EPNG shall execute
such documents and instruments as may be necessary or appropriate to effect the
sale of the Retained Pipeline, or the applicable portion thereof, so accepted
pursuant to the terms of the offer.
(f) To the extent the offer is rejected, Cadiz may sell the Retained Pipeline,
or the applicable portion thereof, so rejected to the Purchaser at any time
within sixty (60) Days after the last Day of the Offer Period; provided that
such sale shall be made on terms no more favorable to the Purchaser than the
terms contained in the Purchase Offer.  The offer shall be deemed to be rejected
by EPNG if EPNG fails to accept by the expiration of the Offer Period.
8.2 Removal/Replacement of Signage.  As soon as reasonably practical following
the Closing, representatives of EPNG and Cadiz will jointly remove and replace
any signage on or relating to the Retained Pipeline in order to properly
designate the Retained Pipeline as the property of Cadiz.  After the Closing
Cadiz shall not refer to the Retained Pipeline in a manner that identifies EPNG
as a prior owner of the Retained Pipeline.
8.3 Restriction on Use of Retained Pipeline.  Cadiz agrees and covenants that it
will not use the Retained Pipeline for any use other than the transportation of
Water, and agrees that a restrictive covenant shall be included in the Deed for
the real property conveyed as part of the Retained Pipeline.  In addition to any
other rights provided hereunder, any attempt by Cadiz or its successors or
assigns to use the Retained Pipeline for any purpose other than the
transportation of Water shall provide EPNG a right to purchase the Retained
Pipeline for the Purchase Price on commercially reasonable terms.
8.4 Memorandum of Covenants.  A memorandum of the Covenants contained in this
Section 8, in recordable form describing the restrictions on the use of the
Retained Pipeline, the Right or First Refusal and Purchase Rights described
above, may be prepared by EPNG and executed by Cadiz.  EPNG shall have the right
to cause such memorandum to be recorded in the real property records of San
Bernardino and Kern Counties, California.
SECTION 9.  INDEMNIFICATION
9.1 Indemnification by EPNG.  Upon and after Closing, EPNG shall to the fullest
extent permitted by Law, release, defend, indemnify, and hold harmless Cadiz,
its parent and subsidiary companies, and affiliated entities and each of their
respective directors, officers, employees, agents and other representatives from
and against all Claims:
11
 
(a) arising from the breach by EPNG of any effective representation or warranty
or covenant of EPNG set forth in this Agreement; and
(b) for Taxes attributable to periods prior to the Closing.
9.2 Indemnification by Cadiz.  Upon and after Closing, Cadiz shall to the
fullest extent permitted by Law, release, defend, indemnify, and hold harmless
EPNG, its parent and subsidiary companies, and affiliated entities and each of
their respective directors, officers, employees, agents and other
representatives from and against all Claims:
(a) arising from the breach by Cadiz of any representation or warranty or
covenant of Cadiz set forth in this Agreement;
(b) for Taxes attributable to periods after the Closing; and
(c) arising out of the ownership and/or operation of the Retained Pipeline
during the period after the Closing.
9.3 Limitation on Liability of EPNG.  IN NO EVENT SHALL EPNG BE LIABLE TO CADIZ
HEREUNDER FOR EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OF ANY KIND SUSTAINED BY CADIZ, ARISING DIRECTLY OR
INDIRECTLY FROM, INCIDENT TO, OR CONNECTED WITH THE RETAINED PIPELINE OR THE
SALE THEREOF, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE OF EPNG OR THIRD
PARTIES, STRICT LIABILITY, OR DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND
REGARDLESS OF WHETHER PREEXISTING THIS SALE (EXCEPT TO THE EXTENT CADIZ IS
OBLIGATED TO PAY NON-AFFILIATED THIRD PARTIES SUCH DAMAGES).
9.4 Limitation on Liability of Cadiz.  IN NO EVENT SHALL CADIZ BE LIABLE TO EPNG
HEREUNDER FOR EXEMPLARY, PUNITIVE, INDIRECT, SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OF ANY KIND SUSTAINED BY EPNG, ARISING DIRECTLY OR
INDIRECTLY FROM, INCIDENT TO, OR CONNECTED WITH THE RETAINED PIPELINE OR THE
SALE THEREOF, REGARDLESS OF SOLE OR CONCURRENT NEGLIGENCE OF CADIZ OR THIRD
PARTIES, STRICT LIABILITY, OR DEFECT IN PREMISES, EQUIPMENT OR MATERIAL, AND
REGARDLESS OF WHETHER PREEXISTING THIS SALE (EXCEPT TO THE EXTENT EPNG IS
OBLIGATED TO PAY NON-AFFILIATED THIRD PARTIES SUCH DAMAGES).
9.5 Notices, Etc.  Each Party entitled to indemnification hereunder (the
"Indemnified Party") agrees that upon obtaining knowledge of facts indicating
that it is entitled to indemnification, including receipt by it of notice of any
Claim with respect to any matter as to which it may be entitled to indemnity
hereunder, it will give prompt notice thereof in writing to the other Party (the
"Indemnifying Party") together with a statement of such information respecting
any of the foregoing as it shall then have; provided, however, that the failure
to give any such notice shall not affect the rights of the Indemnified Party to
indemnification hereunder unless (a) the Indemnified Party has proceeded to
contest, defend, or settle the Claim with respect to which it has failed to give
prior notice to the Indemnifying Party (unless the status of the Claim is such
that the Indemnified Party is required to take action) or (b) the Indemnifying
Party is otherwise harmed or damaged by such failure.
12
 
9.6 Right to Contest and Defend.  The Indemnifying Party shall be given the
opportunity, at its cost and expense, to contest and defend by all appropriate
legal Proceedings any Claim with respect to which it is called upon to indemnify
the Indemnified Party under the provisions of this Agreement; provided, however,
that notice of the intention so to contest and defend shall be delivered by the
Indemnifying Party to the Indemnified Party within thirty (30) days following
receipt of the notice provided for in Section 9.5 above.  If the Indemnifying
Party does not give notice to the Indemnified Party of its election to contest
and defend any such Claim within such period, then the Indemnifying Party shall
be bound by the result obtained with respect thereto by the Indemnified Party
and shall be responsible for all costs incurred in connection therewith.  The
Proceedings with respect to any such Claim that the Indemnifying Party elects to
contest and defend may be conducted in the name and on behalf of the
Indemnifying Party or the Indemnified Party as may be appropriate.  Such
Proceedings shall be conducted by counsel employed by the Indemnifying Party,
but the Indemnified Party shall have the right to participate in such
Proceedings and to be represented by counsel of its own choosing at its cost and
expense.  If the Indemnified Party joins in any such Proceedings, the
Indemnifying Party shall have full authority over all action to be taken with
respect thereto; provided that if the Indemnifying Party reserves its rights
with respect to its indemnification obligations under this Agreement as to such
Proceedings, then the Indemnified Party shall have the full authority to
determine all action to be taken with respect thereto.  At any time after the
commencement of defense of any Claim, the Indemnifying Party may request the
Indemnified Party to agree in writing to the abandonment of such contest or to
the payment or compromise by the Indemnifying Party of the asserted Claim,
provided the Indemnifying Party agrees in writing to be solely liable for all
losses relating to such Claim; whereupon such Claim shall be abandoned or
settled unless the Indemnified Party determines that the contest should be
continued and notifies the Indemnifying Party in writing within fifteen (15)
days of such request from the Indemnifying Party.  In the event that the
Indemnified Party determines that the contest should be continued, the amount
for which the Indemnifying Party would otherwise be liable hereunder shall not
exceed the amount which the Indemnifying Party had agreed to pay in payment or
consideration of such Claim, provided the other Party to the contested Claim had
agreed in writing to accept such amount in payment or compromise of the Claim as
of the time the Indemnifying Party made its request therefor to the Indemnified
Party.
13
 
    9.7 Cooperation.
(a) If requested by the Indemnifying Party, the Indemnified Party agrees to
cooperate with the Indemnifying Party and its counsel in contesting any Claim
which the Indemnifying Party elects to contest or, if appropriate, in making any
counterclaim against the Person asserting the Claim, or any cross-complaint
against any Person; provided that the Indemnifying Party will reimburse the
Indemnified Party for any reasonable expenses incurred by it in so cooperating
at the request of the Indemnifying Party.
(b) If requested by the Indemnified Party, the Indemnifying Party agrees to
cooperate with the Indemnified Party and its counsel in contesting any Claim
which the Indemnifying Party contests or, if appropriate, in making any
counterclaim against the Person asserting the Claim, or any cross-complaint
against any Person; provided that the Indemnified Party will reimburse the
Indemnifying Party for any reasonable expenses incurred by it in so cooperating
at the request of the Indemnified Party.
9.8 Right to Participate.  The Indemnified Party agrees to afford the
Indemnifying Party and its counsel the opportunity, at the Indemnifying Party's
expense, to be present at, and to participate in, conferences with all Persons
asserting any Claim against the Indemnified Party and conferences with
representatives of or counsel for such Persons.
SECTION 10.  TAX MATTERS
10.1 Transfer Taxes and Recording Fees.  Any transfer, excise, and documentary
Taxes incident to the sale of the Retained Pipeline shall be paid by EPNG. 
Cadiz shall pay all recording fees for the Assignment and Bill of Sale delivered
hereunder.
10.2 Ad Valorem Taxes.  Cadiz shall be responsible for the payment of all ad
valorem and property taxes with respect to the Retained Pipeline for the Closing
Year; provided, however, that EPNG shall reimburse Cadiz for its pro rata share
of such taxes by applying a fraction based on the number of days in the calendar
year prior to the Closing Date to the total amount of such taxes for the Closing
Year.  Upon payment of such taxes by Cadiz (after Closing), Cadiz shall invoice
EPNG for such share.
SECTION 11.  GENERAL PROVISIONS
11.1 Further Assurances.  At any time or from time to time at and after the
Closing, each of the Parties shall, at the request of the other, execute and
deliver or cause to be executed and delivered all such assignments, consents,
documents, and instruments, and take or cause to be taken all such other
reasonable actions as may be necessary or desirable in order to more fully and
effectively carry out the intents and purposes of this Agreement.
11.2 Expenses.  Each Party shall pay and discharge all liabilities and expenses
incurred by or on behalf of it in connection with the preparation,
authorization, execution, and performance of this Agreement and the transactions
contemplated herein, including but not limited to all liabilities and expenses
incurred by its agents, representatives, counsel, and accountants.
14
 
11.3 Notices.  All notices, requests, demands, and other communications required
or permitted to be given under this Agreement shall be deemed to have been duly
given if in writing and delivered personally or received via first class,
postage prepaid, certified mail, or by facsimile transmission addressed as
follows:
If to EPNG:
For U.S. Mail Delivery:
El Paso Natural Gas Company, L.L.C.
Colorado Springs, CO 80944
Attention: Gregory W. Ruben
Fax No.:  (719) 520-4878


For courier Delivery:
El Paso Natural Gas Company, L.L.C.
2 North Nevada Avenue
Colorado Springs, CO 90903
Attention: Gregory W. Ruben
Fax No.:  (719) 520-4878
If to Cadiz:
For U.S. Mail Delivery:
Cadiz, Inc.
550 South Hope Street, Suite 2850
Los Angeles, CA 90017
Attention: Scott Slater
Fax No. (805) 965-4333


Any Party may change the address to which such communications are to be directed
to it by giving notice to the other in the manner provided in this Section
11.3.  All notices by facsimile transmission shall be confirmed by the sender
promptly after transmission in writing by mail or personal delivery.
11.4 Governing Law.  THIS AGREEMENT AND THE PERFORMANCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAW OF THE STATE OF COLORADO, WITHOUT REGARD TO ANY
CONFLICT-OF-LAWS PROVISION THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION
OF THE LAW OF ANY OTHER JURISDICTION.
11.5 Entire Agreement.  This Agreement, the Addendum, and the exhibits and the
instruments executed and delivered in the form of the exhibits hereto, set forth
the entire agreement and understanding of the Parties with respect of the
transaction contemplated hereby and supersede all prior agreements,
arrangements, and understandings relating to the subject matter hereof.  No
representation, promise, inducement, or statement of intention with respect to
the subject matter of this Agreement has been made by any Party which is not
embodied in this Agreement (together with the attachments hereto), and none of
the Parties shall be bound by or liable for any alleged representation, promise,
inducement, or statement of intention not so set forth. However, nothing in this
Agreement shall supersede, modify, amend or cancel the rights and obligations of
the Parties under the Option Agreement of September 8, 2011, the December 7,
2012 Second Amendment to the Option Agreement related to the Retained Pipeline
including, but not limited to, Sections 4 B and C of the Second Amendment, or
the provisions of the Third Amendment to the Option Agreement dated December 19,
2018, which is attached hereto as an Addendum to the this Agreement, and the
terms and conditions of which are incorporated into this Agreement by this
reference.
15
 
11.6 Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.7 Assignment:  Successors.  All of the terms, covenants, representations,
warranties, and conditions of this Agreement shall be binding upon, and inure to
the benefit of and be enforceable by the Parties hereto and their respective
successors, but excepting an assignment by Cadiz to an entity controlled by
Cadiz, neither this Agreement nor the rights and obligations of any of the
Parties hereunder shall be assigned or otherwise transferred to any Person
without the other Party's written consent.  For purposes of this Section 11.7,
"control" shall mean a direct or indirect voting and ownership interest in such
other entity of greater than 50%.
11.8 Amendments:  Waiver.  This Agreement may be amended, modified, superseded,
or canceled, and any of the terms hereof may be waived, only by a written
instrument specifically stating that it amends, modifies, supersedes, or cancels
this Agreement or waives any of the terms herein, executed by all Parties or, in
the case of a waiver, by the Party waiving compliance.  The failure of any Party
at any time to require performance of any provision herein shall in no manner
affect its right at a later time to enforce the same.  No waiver by any Party of
any condition, or of any breach of any term, covenant, representation, or
warranty, shall be deemed or constitute a waiver of any other condition, or
breach of any other term, covenant, representation, or warranty, nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.
11.9 Survival of Representations, Warranties, Covenants and Indemnities.  Other
than as specifically provided herein, the representations, warranties,
covenants, and indemnities provided for in this Agreement shall survive the
Closing and shall not be extinguished by the doctrine of merger by deed,
confusion or any similar doctrine and no waiver, release or forbearance of the
application of same in any given circumstance shall operate as a waiver, release
or forbearance of same as to any other circumstance.
16
 
11.10 Convenient Reference.  Section headings contained in this Agreement are
for convenient reference only, and shall not in any way affect the meaning or
interpretation of this Agreement.
11.11 No Third-Party Beneficiaries.  Nothing in this Agreement, whether express
or implied, confers any rights or remedies under or by reason of this Agreement
on any Person other than the Parties.
11.12 Counterparts/Facsimile Signatures.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile, PDF and other similar
signatures shall be treated for all purposes as if they were original
signatures.
11.13 Confidentiality.  As of the Effective Time, the Confidentiality Agreement
previously executed between the Parties relating to the transactions
contemplated hereunder shall terminate.
IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first set forth above.


EL PASO NATURAL GAS COMPANY. L.L.C.






By:    /s/ Chris M. Meyer
          Chris M. Meyer
          President


CADIZ, INC.




By:    /s/ Scott S. Slater
          Scott S. Slater
          President
17
 


EXHIBIT A
Description of Retained Pipeline
The "Retained Pipeline" shall be that portion of the All American Pipeline and
facilities, inclusive of all appurtenant easements, rights of way and fixtures,
whatever they may be, as well as El Paso Natural Gas Company's interests in any
fee or leased property underlying such portion of the pipeline and facilities,
located within the State of California and commencing at a point in the
immediate vicinity of the City of Barstow at the intersection of Radio Road and
Irwin Road and extending westward from that point and terminating at a point
near the unincorporated community of Wheeler Ridge in Kern County (shown and
labeled as "Option Area 2" on the map attached to this Exhibit A).
 
 




EXHIBIT B
Assignment, Bill of Sale and Conveyance
This Assignment, Bill of Sale and Conveyance (collectively, "Bill of Sale") is
made this __ day of _____, 201_, by and between El Paso Natural Gas Company, a
Delaware limited liability company ("Seller") and CADIZ, INC.  ("Buyer"), a
Delaware corporation..
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated December 31, 2018 (the "Agreement"), respecting the sale of certain
Property (as defined in the Agreement); and
WHEREAS, under the Agreement, Seller is obligated to transfer all its right,
title and interest in and to the thirty inch (30") diameter welded steel
pipeline commencing at a point in the immediate vicinity of the City of Barstow
at the intersection of Radio Road and Irwin Road and extending westward from
that point and terminating at a point near the unincorporated community of
Wheeler Ridge in Kern County, including: (1) all licenses, franchises, permits,
rights of way,  pipelines, pumps, valves, turnouts, improvements, fixtures,
equipment, apparatus, appliances, machinery: (2) all other tangible real or
personal property of every kind associated with said pipeline and described in
Exhibits A and C to the Agreement; all (3) all associated book, records, files
and documents (whether in paper format or electronic), (collectively, the "Real
and Personal Property").
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller absolutely and unconditionally grants, bargains,
sells, conveys, transfers, assigns, releases, confirms and delivers to Buyer all
of the Real and Personal Property, and Buyer accepts the Real and Personal
Property.
Other than the representations and warranties set forth in the Agreement, Seller
makes no representation or warranty regarding the condition, fitness or
usefulness of the Real and Personal Property, and Buyer acknowledges and agrees
that it is acquiring the Real and Personal Property in its AS-IS, WHERE-IS, WITH
ALL FAULTS CONDITION, WITHOUT WARRANTY, EITHER EXPRESS OR IMPLIED.  However,
notwithstanding the foregoing, Seller covenants with and warrants to Buyer that
Seller has the right, power and authority to sell the Real and Personal Property
to Buyer and to execute and deliver this Bill of Sale, and that Seller has
complied with the requirements of Section 7 of that Option Agreement entered
into by Seller and Buyer dated September 8, 2011, as amended in the Third
Amendment to the Option Agreement dated December 19, 2018.
This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Buyer and
Seller.
This Bill of Sale shall be governed by, interpreted under, and construed and
enforced in accordance with the laws of the State of Colorado.
This Bill of Sale may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken togethe
 
r shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the date
first set forth above.


SELLER:


EL PASO NATURAL GAS COMPANY, LLC,
a Delaware limited liability company




By: ______________________________________
Chris M. Meyer
President




BUYER:


CADIZ, INC., a Delaware Corporation




By: _________________________________________
Name:       Scott Slater
Its:             President and CEO
 


EXHIBIT C
Deed
RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO:
 
Scott Slater
Brownstein Hyatt Farber Schreck
2049 Century Park East, Suite 3599
Los Angeles, California 90067
 
 
 
 
 
 
THIS SPACE RESERVED FOR RECORDER ONLY
                      (Gov. Code  27361.6)
 
QUITCLAIM DEED
 



The undersigned declare that the Documentary Transfer Tax is $ , based on:

[   ]   Full Value of Property
[   ]   Grantor's Unencumbered Equity

[   ]   Value Less Than $100.00
[   ]   No Beneficial Ownership Change

El Paso Natural Gas Company, LLC, a Delaware limited liability company
(Grantor), for valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, does hereby remise, release and forever quitclaim to Cadiz,
Inc., a Delaware Corporation (Grantee), all of Grantor's right, title and
interest in and to the thirty inch (30") diameter welded steel pipeline
commencing at a point in the immediate vicinity of the City of Barstow at the
intersection of Radio Road and Irwin Road and extending westward from that point
and terminating at a point near the unincorporated community of Wheeler Ridge in
Kern County, including all appurtenant easements, rights of way, fixtures,
permits, licenses as described in Exhibits A and Exhibits B (collectively the
"Subject Property").
Grantee shall not use the Subject Property for any use other than the
transportation of water.  In the event Grantee, or its successors or assigns,
attempt to use the Subject Property for any purpose other than transportation of
water, Grantor, or its successors or assigns, is entitled to purchase the
Subject Property on commercially reasonable terms prior to commencement of this
other use for the Purchase Price paid by Grantee, as defined in Section 3.1 of
the Purchase and Sale Agreement dated December 31, 2018 and entered into between
Grantee and Grantor.
El Paso Natural Gas Company, L.L.C.


Dated:   _____ __, 2018  
Chris M. Meyer
President
 


Exhibit A:   Description of Subject Property
Exhibit B:  Tract Nos. and Legal Descriptions for Subject Property Rights of Way
 
EXHIBIT D
Form of Certificate of Non-Foreign Status




Certification of Non-Foreign Status – Corporate
CERTIFICATION OF NON-FOREIGN STATUS
Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person. 
For U.S. tax purposes (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity.  To
inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by EL PASO NATURAL GAS COMPANY,
L.L.C. a Delaware limited liability company ("Transferor"), the undersigned
hereby certifies the following on behalf of Transferor:
1.  Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.   Transferor is not a disregarded entity, as defined in Treas. Req. §
1.1445-2(b)(2)(iii);
3.  Transferor's U.S. employer identification number is 19871012497; and
4.  Transferor's office address is whose address is 2 North Nevada, Colorado
Springs, CO 80903.
The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.
Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.


Dated:  _____ __, 2018                                                   By: 
___________________________________
Chris M. Meyer
President
